DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
Claims 1-20 are allowed.
Regarding claims 1 and 11, the closest prior art references, US 20180314140 A1 and  US 20150316233 A1, do not teach, by themselves or in combination with one another, “the first reflection layer is located between the heat dissipation substrate and the second reflection layer, the second reflection layer is located between the first reflection layer and the wavelength conversion layer, a reflectivity of the second reflection layer to a visible light is greater than a reflectivity of the first reflection layer to the visible light, and a thickness of the first reflection layer is greater than or equal to a thickness of the second reflection layer.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the claimed limitation/s; hence the invention as claimed by claims 1 and 11 is not obvious to a person of ordinary skill in the art at the time of the invention.
s 2-10 and 12-20, depend on claims 1 and 11 respectively; hence they are also allowed.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20210132482 A1, US 20200371414 A1, US 20200363710 A1, US 20200326615 A1, US 20190378960 A1, US 20190361221 A1, US 20190187545 A1, US 20190041732 A1, US 20190049828 A1, US 20180275495 A1, US 20190338937 A1, US 20180052386 A1, US 20160077415 A1, and US 20170293211 A1, disclose wavelength conversion element deposited on at least one reflective layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882